DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2 lacks of descriptive labels.  For example, item 210 should be labeled “detecting the face of the individual”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Objections
Claims 1-17 are objected to because of the following informalities:
Claims 1-17 start with Method for … or Method according to ….  Suggest Added “a” in front of Method to Claims 1 and 16-17 and adding “the” in front of Method to Claims 2-15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation the face in line 6; the scene in line 14; the virtual camera in line 15; the refraction of the ophthalmic lens or lenses in line 16.  
2 recites the position and orientation of the face in line 4.
Claim 3 recites the rendering of the reflection of the lenses in line 4 and the rendering according to the transparency of the lenses in line 6. 
Claim 7 recites the rendering of the ophthalmic lens in line 2.
Claim 8 recites the surface of the ophthalmic lens in line 2.
Claim 9 recites wherein the material of the ophthalmic lens is associated with at least one absorption coefficient according to the wavelength in line 2-4.
Claim 10 recites according to the translucency of the lens in line 3.
Claim 12 recites adapted to the eyesight of the individual in line 3.
Claim 13 recites wherein the form of the three-dimensional model of the lens is representative of the machining associated with the optical correction and of a material used.
Claim 14 recites the centering parameter of the basic wafer in line 2.
Claim 15 recites the calculation of the refraction that makes it possible to obtain a representation of the scene perceived by the camera through … in line 5-7.
Claim 16 recites the sign of the individual in line 16.
Claim 17 recites the machining parameters for the wafer used as a basis for the lens are established from the centering parameter determined beforehand in line 4-6.
 There is insufficient antecedent basis for these limitations in above claims.  
Furthermore, Claim 1 recites calculating a representation of the scene perceived from the virtual camera through the ophthalmic lens or lenses according to the refraction of the ophthalmic lens or lenses and of a depth map of the initial image.  It is unclear whether Applicant tries to claim according to the refraction of the depth map of the initial image or according to the depth map of the initial image.  If it is the refraction of the depth map, what the refraction is.
Claim 2 recites representing in a virtual space of the face of … called an avatar, being positioned and oriented with respect to a virtual camera thanks to the real parameters determined beforehand, … .  The Examiner suggests considering replacing the phrase “thanks to” with more a suitable phrase.
Claims 2-17 are further rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628) and Coon et al. (US 2013/0321412 A1).
Regarding Claim 1, Choukroun discloses Method for generating a final image of an individual from an initial image of the individual acquired by a real camera, the image being a still or contained in a video stream, recorded or in real time (Abstract: Method for creating a final real-time photorealistic image of a virtual object, corresponding to a real object arranged on an original photo of a user, in a realistic orientation related to the user's position), said method comprising steps of: 
a) detecting the face of the individual in the initial image ([0260]: a step 510 of detecting the face 2 of the subject in an original photo 1); 
b) realistically positioning a virtual frame on the face of the individual detected in the initial image, the frame comprising at least one ophthalmic lens characterized by an optical correction and/or an optical treatment ([0310]: Step 560 consist of generating an oriented textured model 11, oriented according to the angles ɸ and ψ and according to the scale and orientation of the original photo 1 (which can have any value and not necessarily equal to the angles of the reference orientations), from the textured reference model 9, oriented according to the reference orientation Orientationi, closest to angles ɸ and ψ, and parameters θ and s of similarity θ (determined in step 530)); 
c) calculating a representation of the scene perceived from the virtual camera through the ophthalmic lens or lenses ([0315]: Step 570 consists of taking into account the light interactions due to wearing virtual spectacles, i.e. taking into account, for example, the shadows cast onto the face 2, the visibility of the skin through the lens of the spectacles, the reflection of the environment on the spectacles. It is described in FIG. 9);
d) generating an overlay that is superimposed on the initial image, the overlay comprising a representation of the scene calculated in the step c); e) generating the final image by merging the overlay generated in step d) with the initial image ([0012]: 570: obtaining the photorealistic rendering by adding overlays, referred to as semantic overlays, so as to obtain the final image).
Choukroun fails to disclose c) calculating a representation of the scene perceived from the virtual camera through the ophthalmic lens or lenses according to the refraction of the ophthalmic lens or lenses.
However Saigo, in the same field of endeavor, discloses calculating a representation of the scene perceived from the virtual camera through the ophthalmic lens or lenses according to the refraction of the ophthalmic lens or lenses (col.4 lines 27-52: Further, an eyeglasses try-on simulation system of the present invention (Constitution 13) is characterized in that it comprises a function for capturing and displaying on a display screen as image data a portrait of a person, who is not wearing glasses; a function for selecting an arbitrary eyeglasses frame from among eyeglasses frame data, comprising images of a plurality of types of eyeglasses frames stored in advance; a function for composing an eyeglasses frame image of the above-mentioned selected eyeglasses frame and the above-mentioned portrait image, and for displaying on the above-mentioned display screen a composite image on which the eyeglasses frame is simulated; and a function for performing image processing, which adds, relative to the transmittance image of a lens portion of the above-mentioned composite image, an external appearance effect in accordance with prescription lens refraction. By adding an external appearance effect (an effect that shows the enlarging or shrinking of the eye and the peripheral portion thereof in accordance with refraction resulting from a lens) in accordance with refraction that accords with the strength of a prescription lens, it is possible to simulate in a real manner an actual try-on state of eyeglasses incorporating prescription lenses. Therefore, an eyeglasses wearer is able to make an accurate decision regarding eyeglasses that meet his expectations).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Saigo into that of Choukroun and to calculate a representation of the scene perceived from the virtual camera through the ophthalmic lens or lenses according to the refraction of the ophthalmic lens or lenses in order to allow an eyeglasses wearer to be able to make an accurate decision regarding eyeglasses that meet his expectations as taught by Saigo.
Choukroun modified by Saigo fails to disclose calculating the representation of the scene according to a depth map of the initial image.
However Coon discloses calculating a representation of the scene perceived from the virtual camera through the ophthalmic lens or lenses according to a depth map of the initial image ([0048]: the modeled try-on may be a pixel depth map that represents the geometry and the color, texture, etc., associated with each three-dimensional model. In this example, one or more images may be rendered by determining (and capturing) the visible pixels corresponding to a particular point of view of the modeled try-on. In some cases, the rendering may be limited to the addition of the three-dimensional model of the glasses and the addition of the interactions (e.g., shadows, reflections, etc.) between the three-dimensional model of the glasses and the three-dimensional model of the use).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Coon into that of Choukroun modified by Saigo and to add calculating a representation of the scene perceived from the virtual camera through the ophthalmic lens or lenses according to a depth map of the initial image in order to generate a more realistic virtual try-on experience to users.

Regarding Claim 2, Chroukroun modified by Saigo and Coon further discloses:
 determining real parameters of the positioning and orientation of the face of the individual with respect to the real camera (Chroukroun [0300]: Step 540: its purpose is to estimate the 3D orientation of the face, i.e. to provide the angle ɸ and ψ of the camera having taken the photo 1, relative to the principal plane of the face); 
representing in a virtual space of the face of the individual by a virtual model generated beforehand, the virtual model (Coon [0007]: the first model may be a three-dimensional model of a user. In one instance, the three-dimensional model of the user may be a morphable model.  Coon [0040]: the three-dimensional model of the user may be generated based on one or more images of a user that were captured via the camera 120), called an avatar, being positioned and oriented with respect to a virtual camera thanks to the real parameters determined beforehand, with the virtual camera representing the real camera in the virtual space; realistic positioning of the virtual frame on the face of the avatar; and wherein the depth map combines the initial image with a depth map calculated from positioning parameters of the avatar (Coon [0048]: In one embodiment, the rendering module 310 may render one or more images for a virtual try-on based on the modeled try-on. In one example, the modeled try-on may be a pixel depth map that represents the geometry and the color, texture, etc., associated with each three-dimensional model. … In some cases, the rendering may be limited to the addition of the three-dimensional model of the glasses and the addition of the interactions (e.g., shadows, reflections, etc.) between the three-dimensional model of the glasses and the three-dimensional model of the user. This may allow one or more rendering images to be overlaid onto one or more images of the user to create the virtual try-on experience).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 3, Choukroun discloses wherein the calculating of the representation of the scene also comprises sub-steps of: calculating the rendering of the reflection of the lenses; calculating the rendering according to the transparency of the lenses ([0060]: According to a particular implementation of the method as described, step 570 consists of taking into account the light interactions due to wearing virtual spectacles, particularly the shadows cast onto the face, the visibility of the skin through the lens of the spectacles, the reflection of the environment on the spectacles).

Regarding Claim 4, Choukroun discloses wherein the overlay also comprises a projection of all or a part of the virtual frame ([0148]: An optimization algorithm deforms the model so that the projections of its silhouette in each of the views best match the silhouettes detected in the images).

Regarding Claim 8, Choukroun as modified discloses wherein the surface of the ophthalmic lens is associated with reflectance (Choukroun [0117]: The real pair of spectacles 4 is photographed with a camera, at high resolution (typically a higher resolution than 1000.times.1000) in nine (more generally V) different orientations and in N light configurations showing the transmission and reflection of the spectacle lens 4b.  [0315]: Step 570 consists of taking into account the light interactions due to wearing virtual spectacles, i.e. taking into account, for example, the shadows cast onto the face 2, the visibility of the skin through the lens of the spectacles, the reflection of the environment on the spectacles) and refraction (Saigo col.4 lines 27-52: … By adding an external appearance effect (an effect that shows the enlarging or shrinking of the eye and the peripheral portion thereof in accordance with refraction resulting from a lens) in accordance with refraction that accords with the strength of a prescription lens, it is possible to simulate in a real manner an actual try-on state of eyeglasses incorporating prescription lenses) parameters.  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claims 12-13, Choudroun discloses wherein the ophthalmic lens comprises the optical correction adapted to the eyesight of the individual and wherein the form of the three-dimensional model of the lens is representative of the machining associated with the optical correction and of a material used (Fig.9 and [0031]: real pair of spectacles.  The Examiner takes Official Notice that it had been known before the effective filing date of the claimed invention that one of reasons people wear spectacles was to correct eyesight issue).

15, Choudroun discloses The context of the invention is the real-time virtual trying on of an object in the most realistic way possible; typically these objects are a pair of spectacles to be integrated into a photograph or a video representing the face of a person oriented substantially facing the camera ([0002]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Choudroun and to add the limitation of wherein the initial image is an image of an individual who is wearing a real pair of spectacles, with the individual having indicated the optical correction of each lens assembled in said pair of spectacles, the calculation of the refraction that makes it possible to obtain a representation of the scene perceived by the camera through the lenses without optical deformation or with another optical correction (Fig.9) in order to support interactivity in the real-time virtual trying on of a pair of spectacles in the most realistic way possible as taught by Choudroun.

Regarding Claim 16, Choudroun further discloses The context of the invention is the real-time virtual trying on of an object in the most realistic way possible; typically these objects are a pair of spectacles to be integrated into a photograph or a video representing the face of a person oriented substantially facing the camera ([0002]).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Choudroun into Choudroun as modified and to add the limitation of acquiring a video stream of the individual positioned facing a camera and displaying of this video stream on a screen, with the video stream being processed by the method for determining a final image according to claim 1, the video stream displaying the individual wearing on their face either a real frame worn by the individual or a virtual frame chosen beforehand; modification by the individual of one optical characteristic of at least one ophthalmic lens and updating in real time of the representation of the scene through one or several ophthalmic lenses, with the optical characteristic being included in the list: correction of the sign of the individual; centering parameters of the correction; and type of lens used (Fig.9) in order to support interactivity in the real-time virtual trying on of a pair of spectacles in the most realistic way possible as taught by Choudroun.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628) and Coon et al. (US 2013/0321412 A1) as applied to Claim 1 above, and further in view of Atchison (Spectacle lens design: a review, Applied Optics vol.31 No.19 July 1992, p.3579-3585).
Regarding Claim 5, Choukroun discloses a method for modeling virtual spectacles representative of real spectacles and a method of integrating in real time these said virtual spectacles into a photograph or a video representing the face of a person ([0004]).  But Choukroun fails to explicitly recite wherein the ophthalmic lens is represented by a three-dimensional model that has two opposite curved surfaces, spaced and configured according to the optical correction.
two opposite curved surfaces, spaced and configured according to the optical correction had been a common knowledge before the effective filing date of the claimed invention as taught by Atchison (p.3582 Fig.9: spectacle lenses).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Atchison into that of Choukroun as modified and to add the limitation of wherein the ophthalmic lens is represented by a three-dimensional model that has two opposite curved surfaces, spaced and configured according to the optical correction in order to present a realistic image of a spectacles to users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628) and Coon et al. (US 2013/0321412 A1) as applied to Claim 1 above, and further in view of Jocelyn (Wearing Clear Glasses Can Make You Different, downloaded @ https://web.archive.org/web/20140502235424/http://www.theeyecareblog.com/wearing-clear-glasses-can-make-you-different.html, screenshot on May 2, 2014).
Regarding Claim 6, Choukroun discloses a method for modeling virtual spectacles representative of real spectacles and a method of integrating in real time these said virtual spectacles into a photograph or a video representing the face of a person ([0004]).  But Choukroun fails to explicitly recite wherein the lens is represented locally by a prism formed by two flat diopters.
However a spectacle wherein the lens is represented locally by a prism formed by two flat diopters had been known to a POSITA before the effective filing clear glasses are whose lenses are of zero diopter which applied only for ornament …).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jocelyn into that of Choukroun as modified and to add the limitation of wherein the lens is represented locally by a prism formed by two flat diopters in order to present a realistic image of a pair of spectacles for decoration or protection purpose to users.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628) and Coon et al. (US 2013/0321412 A1) as applied to Claim 1 above, and further in view of Lee et al. (US 2016/0314610 A1).
Regarding Claim 7, Choukroun as modified fails to disclose wherein the step of calculating the rendering of the ophthalmic lens implements a method of ray tracing and/or a method of rasterization.
However Lee teaches ray tracing and rasterization had been known to a POSITA in the field of image rendering ([0218]: the fragment shader 1932, ray shader 1933, and ray generator 1934 of the shader 1936 and the intersection point searching unit 1935 may correspond to the ray tracing core 200 of FIG. 4. Accordingly, the fragment shader 1932 may be included in a rasterization-based graphics processing unit (GPU) of the image processing apparatus 1900).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into that of Choukroun and to add the limitation of wherein the step of calculating the rendering of the ophthalmic lens implements a method of ray tracing and/or a method of rasterization since Lee teaches Through ray tracing, a reflective object such as glass or a smooth metallic surface can be presented well, and thus the quality of a rendered image is good ([0006]) and n the case of the fragments included in an output tile that does not have reflection or refraction characteristics, i.e., with this output tile being of the second tile group, rendering may be performed merely based on the rasterization by the rasterizer 1931 ([0271]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628) and Coon et al. (US 2013/0321412 A1) as applied to Claim 1 above, and further in view of Durandeau et al. (US 20110117293 A1).
Regarding Claim 9, Choukroun as modified fails to explicitly disclose wherein the material of the ophthalmic lens is associated with at least one absorption coefficient according to the wavelength.
However Durandeau teaches it had been known to a POSITA that Many thin films are deposited on substrates, especially those made of flat or slightly curved glass, so as to give the materials obtained particular properties, namely: optical properties, for example reflection or absorption properties for radiation with a given wavelength range ([0002]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Durandeau into that of Choukroun as modified and to add the limitation of wherein the material of the ophthalmic lens is associated with at least one absorption coefficient according to the wavelength in order to provide try-on experience for users interested in flat or slightly curved glasses.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628), Coon et al. (US 2013/0321412 A1) and Durandeau et al. (US 20110117293 A1) as applied to Claim 9 above, and further in view of Rogers (US 3,617,114).
Regarding Claim 10, Choukroun as modified fails to disclose wherein the material of the ophthalmic lens is associated with three absorption coefficients according to the translucency of the lens.
However Rogers teaches having three absorption coefficients according to the translucency of the lens had been known to a POSITA before the effective filing date of the claimed invention (col.2 lines 3-17: Polarized sunglasses 10 according to this invention are illustrated in FIG. 1. They comprise frame 12 and polarizing lenses 14 and 16 both ground and polished from pleochroic crystalline material. For clarity, pleochroic lens 16 is shown separated from polarized sunglasses 10. Optic axis 18 indicates the general direction of vision through lens 16. Standard optical techniques can be used to grind and polish lenses from pleochroic crystalline material. Using pleochroic crystals simplifies manufacture of polarized prescription lenses by eliminating the necessity for laminated construction or otherwise polarizing the lens in a subsequent operation. Vectors u, v, w represent the three different absorption coefficients of a pleochroic crystal).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Rogers into that of Choukroun as modified and to include the limitation of wherein the material of the ophthalmic lens is associated with three absorption coefficients according to the translucency of the lens in order to support polarized lenses try-on experience.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628) and Coon et al. (US 2013/0321412 A1) as applied to Claim 1 above, and further in view of Fermigier et al. (US 2010/0259717 A1).
Regarding Claim 11, Choukroun as modified fails to disclose wherein the optical treatment is included in the list: anti-reflective treatment; iridescence; and photochromic treatment.
However all above treatments had been known to a POSITA as taught by Fermigier ([0011]: Such ophthalmic lenses or visors may be tinted. These optical components within the meaning of the invention can optionally have one or more functions provided by the application of one or more coatings, and such coatings in particular may be chosen from among photochromic, anti-reflective, anti-smudge, impact-resistant, anti-scratch, polarizing, and anti-static.  [0030]: In order to minimize light scattering and diffraction and not cause any iridescence, even if these phenomena are not perceptible, the Fresnel zones 2 are sized such that the amplitudes Δz of the height differences 3 are at least equal to five times a mean wavelength of visible light).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Fermigier into wherein the optical treatment is included in the list: anti-reflective treatment; iridescence; and photochromic treatment in order to allow users to experience all treatments regarding to spectacles.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (US 2012/0313955 A1) in view of Saigo (US 6,142,628) and Coon et al. (US 2013/0321412 A1) as applied to Claim 13 above, and further in view of Frieder et al. (US 4,846,913).
Regarding Claims 14 and 17, Choukroun as modified does not explicitly recite comprising a step of determining the centering parameter of the basic wafer in which the lens is machined and wherein the machining parameters for the wafer used as a basis for the lens are established from the centering parameter determined beforehand.
However Fieder discloses determining the centering parameter of the basic wafer in which the lens is machined had been known to a POSITA (col.8 lines 30-46: Next, the method incorporates "spotting up" the optical center of the single vision lens and veneer wafer overlay. "Spotting up" is: Optical centration of veneer on convex side of lens with respect to the segment location and optical centration of single vision lens on the concave side of the lens. The single vision lens is spotted on the ocular or concave side of the lens. The procedure of finding the O.C. (optical center) of the single vision lens with a lensometer necessitates the dotting of spots (mostly ink) by means of three little marking pins which are part of the lensometer machine itself. The spotting must be done on the concave side of the single vision lens so as not to sandwich the spots in the middle of the component. The overlay cover lens is spotted on the anterior or convex side of the overlay as is the normal procedure for all lenses. Thereafter, recleaning with acetone or methylethyl ketone is repeated). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Frieder into that of Choudroun as modified and to add the limitation of determining the centering parameter of the basic wafer in which the lens is machined and wherein the machining parameters for the wafer used as a basis for the lens are established from the centering parameter determined beforehand in order to provide a try-on simulation for a glass model to users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YINGCHUN HE/Primary Examiner, Art Unit 2613